Citation Nr: 0907543	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  05-06 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an eye disorder to 
include conjunctivitis and scleritis.

2.  Entitlement to service connection for a skin condition of 
the feet, claimed as tinea pedis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran served on active duty from June 1978 to March 
1979 and from September 1990 to June 1991.  She served in 
Southwest Asia from October 26, 1990 to May 8, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March and December 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.

In a November 1994 rating decision, the RO denied a service 
connection claim for a rash on the body.  The Veteran was 
informed of this denial that same month; and did not appeal 
the decision; thus it became final.  In November 2003 the 
Veteran filed a service connection claim for a skin condition 
of the feet, describing this as a claim to reopen.  However, 
the Board believes this claim is better characterized as an 
original claim.  A claim for one diagnosed disease or injury 
cannot be prejudiced by a prior claim for a different 
diagnosed disease or injury.  Rather, the two claims must be 
considered independently because they rest on distinct 
factual bases.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  Thus, a de novo review of this issue, without regard 
to finality, is warranted, and the claim is characterized as 
is noted on the title page.

The issue of entitlement to service connection for a skin 
condition of the feet, claimed as tinea pedis, being remanded 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had active military service in the Southwest 
Asia Theater of operation during the Persian Gulf War.

2.  The Veteran's complaints of eye problems, diagnosed as 
scleritis, cataracts and conjunctivitis, have been attributed 
to a known clinical diagnosis, and are not etiologically 
related to the Veteran's active military service.

3.  Currently diagnosed refractive error and presbyopia are 
developmental disorders of the eye, and service connection 
is, by regulation, precluded for such developmental 
disorders.


CONCLUSION OF LAW

1.  Eye disorders diagnosed as scleritis, conjunctivitis and 
cataracts were not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1117 (West 2002 & Supp 2008); 38 C.F.R. §§ 
3.303, 3.306(a), 3.317 (2008).

2.  The Veteran's refractive error, described as presbyopia, 
is not a disability for VA purposes.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(c) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  For claims pending before VA on or after 
May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate 
requirement (4), to the effect that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).

The VCAA duty to notify was satisfied by way of a letter sent 
to the Veteran in January 2004 that fully addressed the 
notice elements and was sent prior to the initial AOJ 
decision in this matter being adjudicated on the merits 
herein issued in March 2004.  The letter informed the Veteran 
of what evidence was required to substantiate the service 
connection claim now on appeal and of the appellant's and 
VA's respective duties for obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, no such notice 
has been provided for the Veteran.  However, as a practical 
matter since the service connection claim being adjudicated 
on the merits herein is being denied, the matter of timing 
and notice in this regard is moot and the Board finds no 
prejudice to the Veteran in proceeding with the present 
decision.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here the 
file contains the Veteran's STRs, and post-service VA medical 
records.  In addition a VA examination and medical opinion 
addressing the Veteran's claimed eye disorder was provided in 
July 2008.  

The Board finds that as to the claim being decided herein on 
appeal, all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Significantly, neither the Veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Factual Background

Service treatment records (STRs) from the Veteran's first 
period of active service from June 1978 to March 1979 are 
entirely negative for any reference to complaints, injury, 
treatment or diagnosis relating to the eyes.  A January 1979 
examination report indicated that clinical examination of the 
eyes was normal and distant vision was assessed as 20/20 
bilaterally.  

STRs from the Veteran's second period of active service from 
September 1990 to June 1991 are also entirely negative for 
any reference to complaints, injury, treatment or diagnosis 
relating to the eyes.  A March 1991 examination report 
indicated that clinical examination of the eyes was normal 
and distant vision was assessed as 20/20 in the right eye and 
20/15 in the left eye.  The Veteran denied having any eye 
trouble.  

Service personnel records reflect that during her second 
period of service, the Veteran served in Southwest Asia from 
October 1990 to May 1991 during which time her military 
occupation was described as chemical operations specialist.  

A post-service military examination report of February 1993 
reflects that clinical examination of the eyes was normal and 
distant vision was assessed as 20/20 bilaterally.  The 
Veteran denied having any eye trouble.  When examined in July 
1997, clinical examination of the eyes was normal and distant 
vision was assessed as 20/50 in the right eye and 20/30 in 
the left eye, corrected to 20/20 bilaterally.  The Veteran 
denied having any eye trouble.  

A private medical record dated in August 2002 documents the 
Veteran's complaints of redness, swelling and pain in the 
right eye, diagnosed as conjunctivitis.  An entry dated in 
August 2003 documents complaints of redness and pain in the 
left eye, diagnosed as conjunctivitis.  Conjunctivitis of the 
right eye was treated again in December 2003.  In April 2004, 
the Veteran was treated for bilateral eye problems assessed 
as left conjunctivitis/scleritis.  

VA clinical records dated in March 2003 reflect that the 
Veteran was seen by ophthalmology with complaints of red 
irritated photophobic right eye.  She reported that a week 
earlier she had experienced a foreign body sensation in the 
right eye and used some antibiotic drops.  She reported that 
the condition cleared up briefly, but then worsened with 
symptoms of discharge and increased photophobia.  A past 
ocular history of refractive error was noted.  Viral 
conjunctivitis was diagnosed.  

A VA Gulf War examination was conducted in January 2004.  The 
Veteran gave a history of redness and swelling in the right 
eye, first noticed in 1997, persisting since that time and 
occurring about 5 times a year.  Chronic viral conjunctivitis 
was diagnosed.    

The file contains a June 2004 statement of Dr. L.  The doctor 
noted that the Veteran was under his care for treatment of 
chronic blepharitis and stated that the Veteran reported the 
onset of this problem to her period of service during the 
Gulf War.  The doctor opined that airborne pollutants that 
she was exposed to during that service could have caused her 
eye problems, although there was no definite proof to this 
effect.  

Several lay statements from the Veteran's family members and 
friends attest that she did not have eye problems prior to 
her Gulf War service and that upon her return she experienced 
recurrent eye problems.  

In a statement provided by the Veteran in April 2006, she 
reported that she started having eye problems in 1996.  

VA records dated in 2006 and 2007 continued to document 
treatment for eye symptoms including redness, pain and light 
sensitivity, diagnosed as diffuse recurrent scleritis 
bilaterally.  

Also on file are records reflecting that the Veteran had 
requested medical leave from her job due to eye problems.  
These records include a doctor's certification that the 
Veteran experienced allergic infections causing severe 
(recurrent) conjunctivitis, and was unable to perform the 
duties of her job when these episodes occurred.  The doctor 
indicated that the Veteran first had these symptoms in August 
2002.  

A VA eye examination was conducted in July 2008 and records 
were reviewed.  The history indicated that the Veteran had no 
eye problems during her Gulf War service, but began to 
experience eye symptoms about 3 years after her discharge.  
She reported that her last episode of eye symptomatology had 
been 2 weeks previously.  Bilateral recurrent scleritis 
(quiescent on examination), cataracts and refractive 
error/presbyopia were diagnosed on examination.  The examiner 
opined that scleritis was not caused by or the result of the 
Veteran's Gulf War experience, reasoning that since this 
condition did not have its onset until 3 years after the 
Veteran's discharge from service, it was unlikely that it was 
related to service.  

Legal Analysis

The Veteran maintains that she has a chronic eye disorder 
attributable to her Gulf War service.  The Veteran does not 
maintain nor does the evidence reflect that she sustained any 
eye disorder during or in conjunction with her first period 
of service extending from June 1978 to March 1979.  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 
12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Hickson element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in- 
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval, or air service in the Southwest Asia Theater 
of Operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011.  38 
U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1).

A "Persian Gulf veteran" is one who served in the Southwest 
Asia Theater of Operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317.  A "qualifying chronic disability" 
includes: (A) an undiagnosed illness, (B) the following 
medically unexplained chronic multi symptom illnesses: 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome, as well as any other illness that the Secretary of 
VA determines is a medically unexplained chronic multi- 
symptom illness; and (C) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 
3.317(a)(2)(i).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Disabilities that have existed for six 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6 month period 
will be considered chronic.  38 C.F.R. § 3.317(a)(4).  The 6 
month period of chronicity will be measured from the earliest 
date on which the pertinent evidence establishes that the 
signs or symptoms of the disability first became manifest.  
Id.  A disability referred to in this section shall be 
considered service connected for the purposes of all laws in 
the United States.  38 C.F.R. § 3.317(a)(6).

Compensation shall not be paid under 38 C.F.R. § 3.317 if: 
(1) the undiagnosed illness was not incurred during active 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War; or (2) the undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from service in 
the Southwest Asia Theater of Operations during the Persian 
Gulf War and the onset of the illness; or (3) the illness is 
the result of willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

With claims for service connection for a qualifying chronic 
disability under 38 C.F.R. § 3.317, the veteran is not 
required to provide competent evidence linking a current 
disability to an event during service. Gutierrez v. Principi, 
19 Vet. App. 1 (2004).

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under 38 C.F.R. § 3.317.  VAOPGCPREC 8-98 (Aug. 3, 1998).

When determining whether a qualifying chronic disability 
became manifest to a degree of 10 percent or more, the Board 
must explain its selection of analogous Diagnostic Codes.  
Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).

The Veteran's verified service in Southwest Asia from October 
1990 to May 1991 qualifies her for the presumptions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  However, because her 
eye disorder has been clinically diagnosed to include 
conjunctivitis and scleritis, the provisions of 38 U.S.C.A. § 
1117 and 38 C.F.R. § 3.317 cannot be used to establish 
service connection and this aspect of the claim must be 
decided on a direct basis.  See 38 C.F.R. § 3.317(a)(1)(ii).

Turning to the elements necessary to establish direct service 
connection for an eye disorder, the element of a current 
disability is indisputably established by currently diagnosed 
eye disorders consisting of conjunctivitis, scleritis and 
cataracts.  The Veteran contends that one or more of these 
diagnosed eye disorders is due to exposures while serving 
during the Gulf War.  The Veteran's records do reflect that 
her military occupation during her Persian Gulf service was 
chemical operations specialist.  

There were no indications of eye problems during service or 
upon separation.  The Veteran herself has reported that she 
first noticed eye symptomatology in 1996, about 5 years after 
her discharge from service.

In order to reconcile the evidence a VA examination was 
conducted in 2008 to include an evaluation of the Veteran and 
a review of her medical records and history.  On examination, 
bilateral recurrent scleritis (quiescent on examination), 
cataracts and refractive error/presbyopia were diagnosed.  
The examiner opined that scleritis was not caused by or the 
result of the Veteran's Gulf War experience, reasoning that 
since this condition did not have its onset until 3 years 
after the Veteran's discharge from service, it was unlikely 
that it was related to service.  This opinion is considered 
probative as it was definitive, based upon a review of the 
Veteran's medical history and records, and supported by a 
logical rationale.  Accordingly, the opinion is found to 
carry significant probative weight.  Among the factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  There was no indication, nor does the 
Veteran specifically maintain that cataracts or refractive 
error were etiologically related to service.

The Board has considered the medical opinion offered by Dr. L 
in 2004, but concludes that this opinion is of lesser 
probative weight than the aforementioned VA opinion.  The 
doctor opined that airborne pollutants that the Veteran was 
exposed to during that service could have caused her eye 
problems, although there was no definite proof to this 
effect.  However, this opinion failed to actually link a 
diagnosed eye disorder to the Veteran's service.  The Board 
also points out that the Court has held that medical evidence 
that is speculative, general, or inconclusive in nature, such 
as that presented by Dr. L., cannot support a claim.  See 
Obert v. Brown, 5 Vet. App. 30, 33 (1993, supra; see also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  

The record is otherwise entirely negative for any competent 
evidence or opinion establishing or even suggesting an 
etiological link between the Veteran's period of service, 
specifically her Gulf War service, and eye disorders 
diagnosed post-service.  

The Board has also considered the lay statements provided by 
the Veteran and her family/friends.  In Barr v. Nicholson, 21 
Vet. App. 303 (2007), the United States Court of Appeals for 
Veterans Claims (Court), citing Layno v. Brown, 6 Vet. App. 
465, 467-69 (1994), emphasized that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witnesses 
personal knowledge; see also 38 C.F.R. § 3.159(a)(2) 
(Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person).  The Board finds these statements collectively, to 
contain credible information with respect to the accounts of 
the Veteran's chronic post-service eye problems, and the lack 
of such problems prior to service.  However, to the extent 
that these statements purport to etiologically link the 
Veteran's eye problems to service, or some incident therein, 
these lay statements do not constitute competent evidence for 
this purpose.  Significant in case law is the premise that 
lay persons are not competent to opine as to medical etiology 
or to render medical opinions.  See Grover v. West, 12 Vet. 
App. 109, 112 (1999);

With respect to the diagnoses of refractive error/presbyopia 
made in 2008, under 38 C.F.R. § 3.303(c), congenital or 
developmental abnormalities, and refractive error of the eye, 
are not considered diseases or injuries within the meaning of 
applicable legislation governing the awards of compensation 
benefits.  The Board points out refractive error of the eyes 
due to such eye disorders as myopia, presbyopia and 
astigmatism is not a disability for VA purposes.  See 38 
C.F.R. §§ 3.303(c), 4.9; McNeely v. Principi, 3 Vet. App. 
357, 364 (1992).  Presbyopia is defined as a type of 
hyperopia, a refractive error, "a visual condition that 
becomes apparent especially in middle age and in which loss 
of elasticity of the lens of the eye causes defective 
accommodation and inability to focus sharply for near 
vision."  McNeely v. Principi, 3 Vet. App. 357, 363- 64 
(1992).

While service connection may be granted, in limited 
circumstances, for superimposed disability on a 
constitutional or developmental abnormality (see VAOPGCPREC 
82-90, 55 Fed. Reg. 45,711 (1990); see also Carpenter v. 
Brown, 8Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. 
App. 513, 514-15 (1993)), there is no evidence whatsoever 
that such occurred in this case.  The Veteran's STRs do not 
document any injury or a disease affecting the eyes and 
revealed no evidence of visual deficit or injury.  In short, 
the evidence does not reflect aggravation.  Because 
refractive error is excluded from the definition of a disease 
for which service connection may be granted, the statutory 
provision of 38 U.S.C.A. § 5107(b) regarding reasonable doubt 
is not for application.  As a matter of law, the claim for 
service connection for an eye condition, to the extent 
claimed as refractive error/ presbyopia must be denied.

In summary, the Board finds that the preponderance of the 
evidence is against the Veteran's service connection claim 
for an eye disorder, primarily claimed as scleritis, but to 
include several other currently diagnosed eye disorders.  
Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit 
sought on appeal is therefore denied.

ORDER

Entitlement to service connection for an eye disorder, to 
include conjunctivitis, scleritis, refractive error and 
cataracts, claimed as due to an undiagnosed illness. is 
denied.

REMAND

A preliminary review of the record discloses that additional 
development is necessary as to the Veteran's service 
connection claim for a skin disorder of the feet, claimed as 
tinea pedis.  The Veteran maintains that her skin condition 
started while serving in Southwest Asia from October 1990 to 
May 1991 (this service is verified).

The Veteran's service treatment records (STRs) for her second 
period of service reveal that on evaluation conducted in 
March 1991, there was no clinical abnormality of the skin or 
feet and the Veteran denied having any skin disease or foot 
trouble.  However a May 1991 Southwest Asia medical 
evaluation form indicates that the Veteran reported having a 
rash, infection or sores.  

VA medical records reflect that the Veteran was treated for 
symptoms of an erythematous rash between the toes assessed as 
tinea pedis in 2003, at which time she reported that symptoms 
of tinea pedis had been problematic for about 10 years.  
Chronic tinea pedis was diagnosed upon VA examination 
conducted in January 2004.  However, no opinion was offered 
at that time as to the time of onset or etiology of that 
condition.  

Under the duty to assist, a medical examination or medical 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent medical evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the Veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service-connected disability.  38 C.F.R. § 
3.159(c)(4).  See Charles v. Principi, 16 Vet. App. 370 
(2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), VA 
was to provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The third prong, which requires that the evidence of record 
"indicate" that the claimed disability or symptoms "may be" 
associated with the established event, is a low threshold.  
McLendon, 20 Vet. App. at 83.  In light of the evidence 
currently on file, the Board believes that an examination of 
the Veteran's skin/feet would be helpful in this case before 
a final determination of the pending claim is made.

Finally, the Board also points out that in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims held that, upon receipt of an application 
for a service-connection claim, 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of 
the claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  This specific notice is not 
currently on file and accordingly on Remand the RO will be 
requested to provide the veteran with such notification.

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to the pending service 
connection claim for a skin condition of 
the feet, the RO should send a duty-to-
assist notice to the Veteran pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The notice letter must 
provide information about the type of 
evidence necessary to establish a 
disability rating and an effective date 
for the disability on appeal.

2.  Schedule the Veteran for a VA 
examination with the appropriate provider 
to respond to the following:

(a) Identify whether the Veteran exhibits 
a current/recurrent condition of the skin 
of the feet.  All necessary tests and/or 
studies should be conducted.

(b) For any current condition identified 
in (a), please state whether there is a 
known clinical diagnosis to which the 
Veteran's symptoms are attributable, and 
clearly identify any such diagnosis.

(c) If a known clinical diagnosis is 
rendered for any disability identified in 
(a), opine as to whether it is more 
likely than not (probability greater than 
50 percent); at least as likely as not 
(probability of 50 percent); or less 
likely than not (probability less than 50 
percent) that the identified disability 
had its onset during service, or is 
otherwise attributable to military 
service, to include the Veteran's service 
in Southwest Asia from October 1990 to 
May 1991.  The claims folder should be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  The review should be 
indicated in the examination report.  

3.  Once the above-requested development 
has been completed, the Veteran's service 
connection claim for a skin disorder of 
the feet must be readjudicated, to 
include consideration of all of the 
evidence added to the file since the 
issuance of the SSOC in July 2008.  If 
the claim remains denied, the Veteran and 
her representative must be provided with 
an appropriate supplemental statement of 
the case, and an opportunity to respond.  
The case should then be returned to the 
Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


